Exhibit 10.21

AMENDMENT TO

SYNNEX CORPORATION

CHANGE OF CONTROL SEVERANCE PLAN

In accordance with Section 7(c) of the SYNNEX Corporation (formerly SYNNEX
Information Technologies, Inc.) Change of Control Severance Plan (the “Plan”),
the Plan is hereby amended to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, as follows:

1. Section 4 of the Plan is hereby amended, effective January 1, 2005, to add
the following new subsection (c) at the end thereof:

“(c) Section 409A. The receipt of any severance benefits pursuant to
Section 4(a) will be subject to the Participant signing and not revoking a
standard release of claims with the Company in a form acceptable to the Company
within such period of time as the Company may require, but not to exceed 60 days
following the later of the Participant’s termination of employment or the Change
of Control. Subject to the foregoing sentence, any severance benefits due
pursuant to this Agreement will commence to be paid or provided on or before the
90th day following the later of the Participant’s termination of employment or
the Change of Control, as determined in the sole discretion of the Company.

In addition, the provisions of this Plan which require the commencement of
payments or benefits subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) upon a termination of employment shall be
interpreted to require that the Participant have a “separation from service”
with the Company (as such term is defined in Treasury Regulations issued under
Section 409A), and notwithstanding anything in the Plan to the contrary, the
Company shall delay the commencement of payments or benefits until the earlier
of (i) the first day after the six-month anniversary of the date of the
Participant’s separation from service, or (ii) the date of the Participant’s
death, if the Company in good faith determines that the Participant is a
“specified employee” (as such term is defined under Code Section 409A) at the
time of such separation from service and that such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A of the Code. Upon the expiration of the deferral period, all
payments and benefits deferred pursuant to this Section 4(c) shall be paid or
reimbursed to the Participant in a lump sum, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein. Any series of payments or
benefits provided under the Plan shall for all



--------------------------------------------------------------------------------

purposes of Code Section 409A be treated as a series of separate payments and
not as a single payment. The provisions of this Section 4(c) are intended to
comply with Code Section 409A and shall be interpreted consistent therewith.”

2. The Plan is also hereby amended to change the name of the Plan and the name
of the Company as referenced throughout the Plan to reflect the change in the
name of the Company from “SYNNEX Information Technologies, Inc.” to “SYNNEX
Corporation.”

To record the amendment of the Plan, SYNNEX Corporation has executed this
document this 7th day of January, 2008.

 

SYNNEX CORPORATION By:  

/s/ SIMON Y. LEUNG

 

Simon Y. Leung

General Counsel and Corporate Secretary